Exhibit 10.33
REYNOLDS AMERICAN INC.
INDEPENDENT DIRECTORS’ COMPENSATION SUMMARY (Effective 1/1/2010)

1.   Fees/Expense Reimbursement

             
 
  Fees:   •   Board retainer fee of $60,000 per year.
 
      •   Lead Director retainer fee of $30,000 per year.
 
      •   Chairperson retainer fees of $20,000 per year for the Audit and
Finance Committee chair, $10,000 per year for the Compensation and Leadership
Development Committee chair, and $10,000 per year for the Corporate Governance
and Nominating Committee chair.
 
      •   Committee meeting attendance fees of $1,500 per meeting.
 
      •   Board meeting attendance fees of $1,500 per meeting.

      Fees are payable quarterly in arrears, but may be deferred in 25%
increments in cash and/or in deferred stock units until termination of active
directorship or until a selected year in the future. To be tax effective, an
irrevocable deferral election must be made in the year prior to the year fees
would otherwise be payable.

         
 
  Expense Reimbursement:   Directors are reimbursed for actual expenses incurred
in connection with attendance at Board and committee meetings, including
transportation and lodging expenses.

2.   Equity Incentive Award Plan

  •   Upon election to the Board, an independent director receives an initial
grant of 3,500 deferred stock units or, at the director’s election, 3,500 shares
of RAI common stock.     •   Annual grant of 2,000 deferred stock units; made at
the time of the Annual Meeting; immediately vested. Director can elect to
receive non-deferred award of 2,000 shares of RAI common stock in lieu of
deferred stock units.     •   Quarterly grants of deferred stock units on the
last day of each calendar quarter. Number of deferred stock units equal to
$10,000 divided by the average of the closing price of a share of RAI common
stock (as reported on the NYSE) for each business day during the last month of
such calendar quarter.     •   Initial and annual deferred stock units paid in
cash or RAI common stock, and quarterly deferred units paid in cash only,
following termination of active directorship per director’s election in either a
lump sum or in up to ten annual installments.

3.   Life Insurance

      Option to receive $50,000 or $100,000 non-contributory coverage while an
active director. Imputed income will be calculated based on your end-of-year age
and coverage amount.

4.   Excess Liability Insurance

      Eligible to receive $10,000,000 in Excess Liability coverage. No cash
payment required; the fair market value will be imputed income to you each year.
Policy requires that you have at least $300,000 underlying liability limit under
your homeowner’s or other personal liability policy. You are obligated to pay
for claims up to $300,000 not covered by this policy.

5.   Business Travel Accident Insurance

      $500,000 non-contributory coverage while an active director.

6.   Matching Grants

      Match of 1:1 for Educational/Arts/Cultural/Charitable Organizations —
combined $10,000 maximum.

7.   Director Education Programs

  •   Directors may attend one outside director education program per year at
RAI’s expense.     •   Directors are reimbursed for actual expenses incurred in
connection with attendance at director education programs, including
transportation and lodging expenses.

